Title: From John Adams to New Hampshire Legislature, 29 June 1798
From: Adams, John
To: New Hampshire Legislature



To the Legislature of New Hampshire
GentlemenPhiladelpa June 29th 1798—

My most respectful and affectionate Thanks are due to your two Honorable Houses, for an Address, transmitted by your excellent Governor, and presented to me by your Representatives in Congress.
The American Nation appears to me, as it does to you, on the point of being drawn into the Vortex of European War—
Your entire satisfaction, in the administration of the federal Government, and in the perseverance which has marked its endeavors to adjust our disputes with France is Very precious to me—Distressing and alarming as the political situation of this Country is, I am conscious that no measures on my part have been wanting that could have honorably rendered it otherwise—
The Indignities which have been so repeatedly offered to our Ambassadors, the greatest of which is the last unexampled insult, in choosing out one of the three, and discarding the other two, the wrongs and Injuries to our Commerce by french depredations, the legal declaration in effect of Hostilities against all our Commerce, and the apparent disposition of France the Government of France, render further negotiation, not only nugatory but disgraceful and ruinous—You may tax the French Government and Nation, with ingratitude, with much more justice than yourselves.
The increasing Union among the people, and their Legislatures, is as encouraging as it is agreeable—the precept “divide and conquer” was never exemplified in the Eyes of Mankind, in so striking and remarkable a manner as of late in Europe; Every old Republic has fall’n before it—If america, has not spirit and sense enough to learn wisdom, from the example of so many Republican Catastrophies, passing in review, before her Eyes, she deserves to suffer, and most certainly will fall—
I am happy to assure you, that as far as my information extends, that the opposition to the administration of the federal Government, in all the other States as well as in New Hampshire is too small to merit the name of division; it is a difference of sentiment on public measures, not an alienation of affection to their Country.
The War worn Soldiers, and the brave and hardy sons of New Hampshire, second to none in Skill Enterprize or Courage in War, will never surrender the Independence, or consent to the dishonor of their Country.
I return my Warmest wishes for your Health and Happiness—

John Adams